Title: From Benjamin Franklin to Samuel Huntington, 22 May 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy May 22. 1780
The Baron d’Arendt, Colonel in the Armies of the United States, having express’d to me his Desire of returning to the Service in America, tho’ not entirely cur’d of the Wound which occasioned his Voyage to Europe, I endeavour’d to dissuade him from the Undertaking. But he having procured a Letter to me from M. De Vergennes, of which I send your Excellency a Copy herewith, I have been induced to advance him twenty five Louis, towards enabling him to proceed.— To justify his long Absence, he intends laying before Congress, some Letters from the honble Mr. Wm. Lee, which he thinks will be sufficient for that purpose.— With great Respect, I have the honour to be, Your Excellency’s most obedt. & most humble Servant
B Franklin
His Exy. Sl. Huntington Esq.
 
Notation: Letter from honble. B Franklin May 22. 1780— Read Decr. 4. Referred to the board of War
